THIRD DIVISION
                                        April 16, 1997

1-95-3682
                                   )    
THE PEOPLE OF THE STATE OF         )    Appeal from
ILLINOIS,                          )    the Circuit Court
                                   )    Cook County.
     Plaintiff-Appellee,           )
                                   )    
          v.                       )      
                                   )     
TERRY BEARD,                       )    Honorable
                                   )    John E. Morrisey,
     Defendant-Appellant.          )    Judge Presiding.
                         

       
     Justice Leavitt delivered the opinion of the court:        
     Terry Beard was charged with multiple counts of armed
violence, aggravated vehicular hijacking, armed robbery,
aggravated kidnapping and related lesser offenses. Following a
bench trial, he was convicted on all counts and sentenced to
concurrent fifteen year terms on four counts: aggravated
vehicular hijacking, armed violence predicated on vehicular
hijacking, armed robbery and armed violence predicated on
robbery. He contends that the sentences for armed violence are
unconstitutionally disproportionate. 
     The following evidence was presented at trial. On March 28,
1995, Lanair Sullivan and Erick Sturdivant were driving home from
work in Sullivan's car. When the two men got to south Houston
street in Chicago, the defendant and two others approached the
car. The defendant was holding a sawed-off shotgun and one of his
cohorts had a nine millimeter handgun which the offenders used to
force Sullivan out of the car. Sullivan ran away. Meanwhile, the
defendant forced Sturdivant out of the car and hit him in the
head with the shotgun, causing him to fall to the ground. The
defendant then stole his cash and certain personal belongings. 
     The defendant and the other two offenders then forced
Sturdivant back into the car.  One of